Citation Nr: 0511573
Decision Date: 04/22/05	Archive Date: 06/28/05

Citation Nr: 0511573	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  93-07 423	)	DATE APR 22 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a separate compensable initial rating for 
tinnitus in the left ear. 

(De novo adjudication of the issue of entitlement to a 
separate compensable initial rating for tinnitus in the left 
ear will be the subject of a separate decision of the Board 
of Veterans' Appeals (Board) to be issued at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to June 
1990.


VACATUR

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that effectuated a September 2001 Board decision 
that granted service connection for tinnitus in the left ear.  
The Board observes that service connection for tinnitus in 
the right ear had previously been established, and that a 10 
percent evaluation was in effect.  The May 2002 rating action 
assigned a 10 percent evaluation for bilateral tinnitus.  

The Board notes that it determined, in a September 2003 
decision, that the veteran filed a timely notice of 
disagreement with respect to the rating assigned for tinnitus 
in the left ear.  Pursuant to the Board's remand, the RO 
issued a statement of the case addressing the issue of a 
separate compensable evaluation for tinnitus in the left ear 
on January 27, 2004.

By decision dated August 18, 2004, the Board denied the 
veteran's claim on the basis that he had not filed a timely 
substantive appeal with respect to the claim for a separate 
compensable evaluation for tinnitus in the left ear.  

A substantive appeal was received by the Appeals Management 
Center on February 24, 2004.  It was not received at the 
Board until August 10, 2004.  It is noted that the 
substantive appeal was not associated with the claims folder 
when the Board's August 2004 decision was issued.  

The Board may vacate an appellate decision when the veteran 
has been denied due process. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2004).  The record reflects the 
fact that the substantive appeal was received by the VA in a 
timely manner.  Fundamental fairness requires that the 
veteran's claim be adjudicated on the merits.  Accordingly, 
the Board vacates its August 18, 2004 decision in this 
matter.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0422741	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  93-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a separate compensable initial rating for 
tinnitus in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that implemented a September 2001 Board decision 
that granted service connection for tinnitus in the left ear.  
In the May 2002 rating action, the RO assigned a 10 percent 
evaluation for bilateral tinnitus, effective April 1995.  It 
is noted that a 10 percent evaluation for tinnitus in the 
right ear had previously been assigned.  In a decision dated 
in September 2003 the Board observed that the veteran had 
submitted a timely notice of disagreement with the May 2002 
rating decision, but that the RO had not issued a statement 
of the case.  Accordingly, this matter was remanded to the 
RO, which was directed to furnish that document to the 
veteran.  A statement of the case addressing the issue of 
entitlement to a separate compensable initial rating for left 
ear tinnitus was issued on January 26, 2004.  

By letter dated in June 2004, the Board advised the veteran 
that his claim would be adjudicated on the basis of whether 
he had submitted a timely substantive appeal concerning the 
claim of entitlement to a rating in excess of 10 percent for 
tinnitus (or entitlement to a separate 10 percent rating for 
each ear).  In a statement received in July 2004, the veteran 
indicated that he had no additional evidence to submit, and 
that he did not want a hearing.  


FINDINGS OF FACT

1.  By rating decision dated in May 2002, the RO implemented 
the Board's September 2001 decision to grant service 
connection for tinnitus in the left ear.  The veteran was 
notified of the RO's action by letter dated in May 2002.

2.  The veteran filed a notice of disagreement with this 
decision in November 2002, and a statement of the case was 
issued by the RO on January 27, 2004.

3.  The RO did not receive any communication from the veteran 
or his representative capable of being construed as a 
substantive appeal with the RO action until April 2004, more 
than 60 days following the issuance of the January 27, 2004 
statement of the case, and more than one year following the 
May 2002 notification letter.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the issuance of the January 2004 statement of case, 
which was relative to the issue of entitlement to a separate 
compensable initial evaluation for tinnitus in the left ear.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2002).  In this regard, VA will 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000). See 38 U.S.C.A. § 5103A.

Under 38 U.S.C. § 5103(a), the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of 
DC 6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all Department officials and 
employees.  VAOPGCPREC 2-2004.  

By decision dated in February 1997, the Board increased the 
evaluation assigned to tinnitus in the right ear to 10 
percent.  In addition, the Board remanded the claim for 
service connection for tinnitus in the left ear.  A February 
1997 rating action of the RO assigned the 10 percent 
evaluation for right ear tinnitus, effective April 1995.

In a decision dated in September 2001, the Board granted 
service connection for left ear tinnitus.  The RO, in a 
rating action dated in May 2002, assigned a 10 percent 
evaluation for bilateral tinnitus, effective April 1995.  

In a statement dated in November 2002, the veteran requested 
separate 10 percent evaluations for tinnitus in each ear.

As noted above, in its September 2003 decision, the Board 
directed the RO to issue a statement of the case concerning 
the issue of entitlement to a separate compensable initial 
evaluation for tinnitus in the left ear.  

The RO issued the statement of the case concerning the issue 
of entitlement to a separate compensable initial evaluation 
for tinnitus in the left ear on January 27, 2004.  The cover 
letter sent with the statement of the case informed the 
veteran that in order to complete his appeal, he had to file 
a formal appeal, and that he could do so by completing and 
filing the enclosed VA Form 9.  He was notified that he had 
to file his appeal with the RO within 60 days from the date 
of this letter or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
action he had appealed.  

The veteran's representative prepared a "Statement of 
Accredited Representative in Appealed Case" that was dated 
and received in April 2004.  

The next communication from the veteran was received in 
response to a June 2004 letter from the Board advising him 
that his claim would be adjudicated on the basis of whether 
he had filed a timely substantive appeal.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  38 C.F.R. § 20.202.

The question in this case turns on whether the veteran 
submitted a timely substantive appeal following the issuance 
of the statement of the case in January 2004.  It is not 
disputed that the veteran promptly submitted a notice of 
disagreement with the May 2002 rating decision that 
implemented the Board's September 2001 decision to granted 
service connection for tinnitus in the left ear.  The RO 
furnished the veteran a statement of the case relative to the 
issue of entitlement to a separate compensable initial 
evaluation for tinnitus in the left ear on January 27, 2004.  

The record fails to demonstrate that any communication was 
received from either the veteran or his representative within 
60 days of January 27, 2004, the date the statement of the 
case was issued.  As noted above, the statement from the 
veteran's representative was filed more than sixty days 
following the statement of the case and more than one year 
following the notification of the May 2002 rating decision.  
Therefore, the Board concludes that the veteran did not file 
a timely substantive appeal, as prescribed by law, following 
the issuance of the January 2004 statement of the case.  
Accordingly, the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

The issue of whether the veteran filed a timely substantive 
appeal with the RO's May 2002 rating decision is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





